






Exhibit 10.46


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


GUARANTEED PURCHASE AGREEMENT


This Guaranteed Purchase Agreement (the “Agreement”) is entered into as of this
22nd day of December, 2014, by and between Nelnet, Inc., a Nebraska corporation
(“Nelnet”) and Union Bank and Trust Company, a Nebraska state banking
corporation (“Union Bank”).


WITNESSETH:


WHERAS, Union Bank makes or acquires private student loans funding the costs of
education at post-secondary institutions and/or for professional certifications,
which are originated and serviced by Nelnet Servicing, LLC, d/b/a Firstmark on
behalf of Union Bank and which are the result of marketing efforts of Nelnet
Consumer Finance, Inc. (“Student Loans”) from time to time;


WHEREAS, Union Bank wishes to enter into this Guaranteed Purchase Agreement in
order to arrange for a guaranteed purchase by Nelnet or its designee of Student
Loans to assure that Union Bank will be able to meet its liquidity desires from
time to time and in order to sell Student Loans in accordance with the call
option granted to Nelnet herein;


WHEREAS, Nelnet is willing to agree to purchase or arrange for the purchase,
from time to time, of Student Loans held by or on behalf of Union Bank upon the
terms and conditions herein specified;


NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree as follows:


1.    Commitment to Purchase. During the term of this Agreement, Nelnet does
hereby irrevocably agree to purchase or arrange for a designee to purchase from
Union Bank, or the designee of Union Bank, Student Loans at a purchase price
equal to [*****]% of the principal balance thereof, plus [*****]% of the accrued
interest thereon (the “Purchase Price”) upon presentation of a request for
purchase by Union Bank in the manner provided herein. Except with respect to
Student Loans with a fixed rate of interest, this commitment to purchase shall
involve no portfolio sale with a Purchase Price, in the aggregate, of less than
$[*****] million. This commitment to purchase shall apply only to those Student
Loans which have either (i) a variable interest rate and which have been held by
Union Bank at least [*****] months following full disbursement thereof, or (ii)
a fixed interest rate and which have been held by Union Bank at least [*****]
days following full disbursement thereof (collectively “Eligible Loans”).





--------------------------------------------------------------------------------




PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.




2.    Commitment to Sell. During the term of this Agreement, Union Bank does
hereby irrevocably agree to sell to Nelnet or Nelnet’s designee, Eligible Loans
at the Purchase Price upon presentation of a request for sale by Nelnet in the
manner provided herein. This commitment to sell shall apply only to Eligible
Loans.


3.    Procedures for Purchase or Sale. (a) Demand for Purchase or Sale. Union
Bank may make a request or requests that Nelnet purchase such Student Loans, and
Nelnet may make a request or requests that Union Bank sell such Student Loans
(each, a “Request”). Each Request shall be made by Union Bank or Nelnet, as
applicable, giving written notice of the Request to the other party hereto and
advising the other party hereto of the sum of the principal balances and
interest accrued thereon of the Student Loans to be purchased or sold. Nelnet
shall then, after receipt or giving of the Request, provide Union Bank with
immediately available funds to satisfy each Request. Nelnet shall use best
efforts to make payment within twenty (20) business day of receipt of any
Request received by or given by Nelnet. Any sale, transfer or other disposition
to Nelnet of Student Loans shall be made free and clear of any liens, security
interests or encumbrances of any nature whatsoever, and shall be made in
accordance with, and documented by, the Private Loan Sale Agreement attached
hereto as Exhibit A. The respective obligation of Nelnet or Union Bank, as
applicable, to honor Requests as set forth in this Agreement is irrevocable.


(b) Restrictions on Requests. No Request shall be applicable to (i) any Student
Loan featuring a fixed rate of interest unless Union Bank has held the same for
at least [*****] months, or (ii) any Student Loan featuring a variable rate of
interest unless Union Bank has held the same for at least [*****] months for any
calendar month during the term of this Agreement. No Request to purchase given
by Union Bank shall involve a portfolio of Student Loans having an aggregate
outstanding balance of principal and accrued and unpaid interest less than
$[*****] million, except for Requests with respect to Student Loans featuring a
fixed rate of interest. Nelnet may not issue a Request for sale or purchase more
frequently than once per calendar quarter during the term of this Agreement,
other than a Request issued upon termination of this Agreement. Nelnet shall not
issue a Request for sale that would result in the aggregate outstanding balance
of Student Loans continued to be held by Union Bank following consummation of
the sale of Student Loans in accordance with such Request to fall below $[*****]
million. Notwithstanding any other provision in this Agreement to the contrary,
the parties may, from time to time, mutually agree to modify or adjust the
restrictions in this Section 3(b) by written instrument, including but not
limited to unexecuted email transmissions confirming agreement to such
modification from each party. Student Loans that are current or delinquent as of
the proposed date of sale pursuant to a Request shall be included in any such
sale. Subject to Section 9 hereof, the restrictions contained in this Section
3(b) shall control over any Request to the contrary. Notwithstanding any
provision in this Agreement to the contrary, Union Bank may issue Requests to
purchase and Nelnet may issue Requests to sell with respect to any Student Loans
which are more than thirty (30) days delinquent, in any frequency or volume.


4.    Representations by Nelnet. Nelnet does hereby covenant, represent and
warrant that:


A. This Agreement has been duly authorized, executed, and delivered by Nelnet in
compliance with all laws, rules and regulations binding upon, or applicable to
Nelnet.



--------------------------------------------------------------------------------




PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT BY NELNET, INC. UNDER RULES AND REGULATIONS PROMULGATED
BY THE SECURITIES AND EXCHANGE COMMISSION. THE REDACTED PORTIONS ARE MARKED WITH
[*****] AND HAVE BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION ALONG WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


B. In entering into this Agreement, Nelnet has relied solely upon the
representations, warranties and conditions specified and set forth herein and
investigation and due diligence or review conducted by them and their
representatives.


5.    Representations by Union Bank. Union Bank does hereby covenant, represent
and warrant that:


A.     This Agreement has been duly authorized, executed, and delivered by Union
Bank in compliance with all laws, rules and regulations binding upon, or
applicable to Union Bank and Trust.


B.    In entering into this Agreement, Union Bank has relied solely upon the
representations, warranties and conditions specified and set forth herein and
investigation and due diligence or review conducted by them and their
representatives.


C.     Each of the Student Loans contains such terms, conditions and provisions
as have been previously agreed upon and approved by Nelnet.


6.    Assignment. This Agreement may not be assigned by either party without the
prior written consent of the other party. Union Bank hereby consents to
assignment in whole or in part to any affiliate or designee of Nelnet, provided
that Nelnet’s obligations hereunder shall continue following any such
assignment.


7.    Term.    This Agreement shall commence on the date first set forth above
and terminate on the date which is six (6) months after termination of that
certain Education Loan Marketing and Referral Agreement between Nelnet Consumer
Finance, Inc. and Union Bank.


8.    Maintenance of Trust Account. During the term of this Agreement, Nelnet or
its affiliates shall maintain one or more Short Term Federal Investment Trust
accounts (the “STFIT Accounts”) with Union Bank acting in its capacity as
Trustee for Nelnet or its affiliate, and Nelnet shall place into and maintain in
such STFIT Accounts Federal Family Education Loan program Student Loans made and
guaranteed in accordance with the Higher Education Act of 1965, as amended, all
regulations promulgated thereunder (“FFELP Loans”) having an outstanding
aggregate balance of at least $[*****] million. In the event Nelnet breaches its
commitment to purchase Student Loans under this Agreement following a Request
issued by Union Bank, then Union Bank shall have the option, without the
obligation, to (i) require Nelnet to transfer FFELP Loans having an aggregate
outstanding balance of approximately $[*****] million from the STFIT Accounts to
Union Bank, (ii) transfer Student Loans having an equivalent aggregate
outstanding balance into STFIT Accounts, and transfer beneficial ownership of
such Student Loans into the STFIT Accounts for Nelnet, and (iii) retain
ownership or dispose of the FFELP Loans transferred from the STFIT Accounts as
Union Bank deems appropriate in its discretion.


9.    Purchases of Student Loans from Third Party Sellers. Nelnet may give
written requests to Union Bank that Union Bank purchase portfolio(s) of private
student loans from other non-affiliated lenders or holders of private student
loans (each, a “Third Party Seller”) from time to time. In the event of such a



--------------------------------------------------------------------------------




request, Union Bank may, at its option, enter into an agreement to purchase such
private student loans from the Third Party Seller; Union Bank’s decision as to
whether to enter into such agreement shall be subject to Union Bank’s approval
of the terms and conditions of such agreement, which approval Union Bank shall
not unreasonably withhold, delay or condition. If the purchase price of the
private student loans from the Third Party Seller involves a premium in excess
of par, Nelnet shall fund such premium as part of the consummation of the
purchase; no other premium shall be paid to Union Bank for such private student
loans. Private student loans purchased in such manner from a Third Party Seller
shall be deemed to be subject to a Request to Purchase such private student
loans within twenty (20) days from the date Union Bank acquires title to such
private student loans, and all such private student loans shall be required to
be purchased by Nelnet under the terms of the Private Loan Sale Agreement,
Exhibit A, with the exception that the parties acknowledge that the private
student loans being purchased may not have been a result of marketing efforts of
Nelnet Consumer Finance, Inc., may have not been originated or serviced by
Nelnet Servicing, LLC, and may have not been held by Union Bank for any period
of time as otherwise required in the Private Loan Sale Agreement, Exhibit A.


10.    Miscellaneous.


A.    The invalidity of any one or more covenants, phrases, clauses, sentences
or paragraphs of this Agreement shall not affect the remaining portions hereof,
and in case of any invalidity, this Agreement shall be construed as if such
invalid covenants, phrases, clauses, sentences or paragraphs had not been
inserted.


B.    This Agreement, and the rights and obligations of the parties hereunder,
shall be governed by an interpreted in accordance with the laws of the State of
Nebraska.
The parties hereto submit themselves to the process, jurisdiction and venue of
the courts
of the State of Nebraska, for the purposes of suit, action or other proceedings
arising out of, or relating to, this Agreement.


C.    All agreements, representations and warranties made herein shall survive
the purchase of Student Loans hereunder and shall bind the successors and
permitted assigns of the parties hereto (including any successors or assigns by
merger, consolidation, sale of assets or other transfer of any kind).


D.    This Agreement may be executed in any number of counterparts, and by
different parties on separate counter parts, and by different parties on
separate counterparts, each of which shall be considered an original, and all of
which, taken together, shall constitute the same agreement.


E.    All notices, requests, demands, or other communications required by this
Agreement (except a Purchase Request as defined herein, which may be made by
telephonic notice) shall be in writing and shall be deemed to have been given if
hand delivered or mailed first class certified mail to the following addresses
or to such other address of which notice has been given as provided above:





--------------------------------------------------------------------------------




If to Union Bank:


Union Bank and Trust Company
ATTENTION: Brad Crain
4243 Pioneer Woods Drive
Lincoln, NE 68516
Telephone: (402) 323-1783
If to Nelnet:


Nelnet, Inc.
ATTENTION: Jim Kruger
1248 “O” Street, Suite 900
Lincoln, NE 68508
Telephone: (402) 458-2304


F.    Union Bank shall not directly or indirectly market private loans made for
the purpose of financing costs of post-secondary education or to refinance or
consolidate such loans to any borrower who is an obligor on any Eligible Loan
sold to Nelnet pursuant to this Agreement, without the prior written consent of
Nelnet. Nelnet shall not directly or indirectly market any such private loans to
any borrower who is an obligor on any Eligible Loan not sold to Nelnet pursuant
to this Agreement, without the prior written consent of Union Bank. Union Bank
shall not sell or transfer any Eligible Loans to any purchaser other than Nelnet
during the term of this Agreement, without prior written consent of Nelnet.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Guaranteed Purchase
Agreement to be duly executed as of the day and year first above written.




UNION BANK AND TRUST COMPANY 




/s/ Angie Muhleisen
By:Angie Muhleisen
President & CEO
(Title)




NELNET, INC.




/s/ William J. Munn
By:William J. Munn
Secretary
(Title)
 
 
 










